JOURNAL ENTRY and OPINION
The relator, Dewight White, has filed a complaint for a writ of mandamus. The relator seeks an order from this court that requires the respondent, Judge Ronald Suster, to issue a ruling with regard to a motion to correct judgment entry of sentence as filed in the underlying case of State v. White, Cuyahoga County Court of Common Pleas Case No. CR-333432. The respondent has filed a motion for summary judgment.
Attached to the respondent's motion for summary judgment is a copy of a journal entry, as journalized on December 19, 2000, which denied the relator's motion to correct judgment entry of sentence. Thus, the relator's request for a writ of mandamus is moot. State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5; State ex rel. Jerningham v. Cuyahoga County Court of Common Pleas (1996), 74 Ohio St.3d 278 . In addition, mandamus does not lie to compel correction of the sentence imposed by the respondent since the relator possesses or possessed an adequate remedy at law through a direct appeal. State ex rel. Jennings v. Nurre (1995),72 Ohio St.3d 596; State ex rel. Bardo v. Lyndhurst (1988),37 Ohio St.3d 106; State ex rel. Westchester Estates, Inc. v. Bacon (1980), 61 Ohio St.2d 42.
Accordingly, we grant the respondent's motion for summary judgment. Clerk to serve notices to all parties as provided in Civ.R. 58(B). Costs to relator.
Writ denied.
MICHAEL J. CORRIGAN, J. CONCURS PATRICIA A. BLACKMON, J. CONCURS.